Bkoyles, C. J.
This is an action in trover, and upon the trial the evidence upon the question of title to the property involved was in acute conflict, and that question should have been submitted to the jury. Therefore the court erred in directing a verdict in favor of the defendant. The case of Jeems v. Lewis, 13 Ga. App. 456 (79 S. E. 235), cited by counsel for the defendant in error, is distinguished by its facts from this case. It appears, however, from the record, that the plaintiff still owes a balance of $73.64, a.nd interest thereon, on the purchase-price of the property. It is therefore directed that on the next trial the plaintiff make, in open court, a tender of that amount. See, in this connection, Bourquin v. Bourquin, 120 Ga. 115 (7), 120 (47 S. E. 639).

Judgment reversed, with direction.


MacIntyre and Guerry, JJ., concw.